      Case 2:18-cv-02998-KJM-AC Document 12 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VERNON WAYNE MCNEAL,                               No. 2:18-cv-2998 KJM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    ROBERTS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 9, 2021, this court adopted the findings and recommendations issued by the

21   magistrate judge assigned to this action. ECF No. 11. As a result, the court declared plaintiff a

22   three-strikes litigant within the meaning of 28 U.S.C. § 1915(g), and ordered him to pay the filing

23   fee within thirty days prior to proceeding any further with this action. See ECF No. 11 at 2. At

24   that time, the court warned plaintiff that his failure to pay the fee within the allotted time would

25   result in a dismissal of this action. See id. More than thirty days have passed, and plaintiff has

26   not paid the filing fee, nor has he responded to the court’s order in any way.

27   ////

28   ////
                                                         1
     Case 2:18-cv-02998-KJM-AC Document 12 Filed 08/23/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. This action is DISMISSED due to plaintiff’s failure to pay the filing fee pursuant to
 3   28 U.S.C. § 1915(g), and
 4          2. This case is CLOSED.
 5   DATED: August 20, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
